Citation Nr: 1740055	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-31 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based on the Veteran's May 2017 testimony, the Board finds further development is required prior to final adjudication of his claim of service connection for bilateral knee disability.  Specifically, remand is necessary to obtain treatment records identified by the Veteran at his hearing and to afford him a VA examination.

At the May 2017 hearing, the Veteran testified that he injured his right knee during basic training and once he separated from service in September 1955, he continued to seek treatment for his knees.  He testified that beginning November 1955 he received physical therapy from Dr. Blier at Somerset County Hospital in Somerset, New Jersey and continued care there until 1972. See Hearing Transcript p. 5.  

He further stated that in August 1972, he relocated to New Mexico and continued treatment for his knee condition with Dr. Brown from St. Joseph's Hospital in Albuquerque, New Mexico.  Id. at 6.  Subsequently, he established care with a VA facility in Tucson, Arizona and was treated by Dr. Hendrickson from Tucson VAMC and Dr. O'Brien from Albuquerque, New Mexico. Id. at 9-10.  

The available evidence of record reflects VA treatment records dating back to 2002 and do not contain any records from November 1955 and August 1972 as identified by the Veteran during his testimony.  As such, on remand, efforts should be made to obtain relevant records identified by the Veteran at the hearing. 

Additionally, the Veteran testified that a specialist previously told him that his knee issue stems from basic training because the inside of the knee was torn.  See Hearing Transcript p.10.  On remand, a VA examination should determine the nature and etiology of his claimed knee condition.    

Based on the above, the Veteran will be afforded a VA examination, which was granted by the undersigned VLJ at the hearing, and medical opinion and treatment records obtained. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, the Veteran testified having been treated by Dr. Blier at Somerset County Hospital in Somerset, New Jersey in November 1955 through 1972, Dr. Brown from St. Joseph's Hospital in Albuquerque, New Mexico in August 1972, Dr. Hendrickson in Tucson VAMC, and Dr. O'Brien in Albuquerque, New Mexico.  

After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
 
3. After receipt of all additional records, schedule the Veteran for an appropriate bilateral knee condition examination with an appropriate medical professional to determine the nature and etiology of his claimed condition.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and his representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee condition, had its onset in, or is otherwise related to, active military service.

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for all opinions expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's May 2017 hearing testimony and additional medical evidence submitted since the hearing) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

4. After completing the above action and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





